RECHARGEABLE LITHIUM BATTERY
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/11/2022 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/24/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
In response to communication filed on 2/11/2022:
Claim 1 has been amended; claims 11 and 17 have been canceled. No new matter has been entered. 
Previous double patenting rejections have been withdrawn due to terminal disclaimer.

Response to Arguments
Applicant's arguments filed 2/11/2022 with respect to claim 1 have been fully considered but they are moot based on grounds of new rejection necessitated by amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-10 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kawase et al. (US 2010/009018 A1), Jung et al. (US 2013/0101886 A1) and further in view of Ryu et al. (US 2011/0293990 A1).
Regarding claims 1, 9, and 14-16, Kawase et al. teach a rechargeable lithium battery (Abstract) for a pouch or cylindrical battery (Paragraph 0202) comprising:
a positive electrode comprising a positive active material comprising nickel (Paragraph 0057 discloses a lithium nickel composite oxide material for the cathode.); a negative electrode comprising a negative active material comprising a Si-based material and a carbon-based material (Paragraphs 0113-0114 teach a SnCoC-containing composite which can comprise another element such as silicon. Further, paragraph 0114 discloses the entire structure can be an amorphous or crystalline phase. Paragraph 0116 discloses amorphous carbons such as coke and carbon black can be used. Further, paragraph 0118 discloses these materials can be used in combination as long as Si is included.), an electrolyte solution comprising a lithium salt, a non-aqueous organic solvent,  the non-aqueous organic solvent comprising a cyclic carbonate and a linear carbonate, the linear carbonate comprising ethylmethyl carbonate and dimethyl carbonate (Paragraphs 0125-0127 and 0146 disclose the electrolyte can comprise a lithium salt, cyclic carbonates such as ethylene carbonate and linear carbons such as EMC and DMC.);
and a separator between the positive electrode and the negative electrode, the separator comprising a porous substrate; the porous substrate comprising polyethylene and aramid (Claims 12-14 and paragraph 0124 disclose the separator 23 includes a three layer structure such as polypropylene /polyethylene/ polypropylene structure, polyvinylidene fluoride/polyethylene/ polyvinylidene fluoride structure, and aramid/polyethylene/aramid structure.).
However, Kawase do not teach the Si-based material is a composite consisting of Si and C, or silicon, oxide, or a combination thereof, and the carbon-based material comprising an amorphous carbon.
Jung et al. teach a negative electrode a battery (Abstract) wherein the negative electrode is a composite consisting of Si and C, or silicon, oxide, or a combination thereof, and the carbon-based material comprising an amorphous carbon (Paragraph 0021 discloses the Li battery has a negative electrode which can selected from the group consisting of natural graphite, artificial graphite, soft carbon, hard carbon, a mesophase pitch carbonized product, fired coke, silicon oxide, or silicon oxide coated with conductive carbon, and combinations thereof.)
Therefore, it would have been obvious to modify Kawase with Jung in order to improve cycle life characteristics.
However, Kawase and Jung do not teach wherein the electrolyte further comprises an additive; the additive being selected from fluoroethylene carbonate, vinylethylene carbonate, propane sultone, succinonitrile. adiponitrile and combinations thereof.
Ryu et al. teach a lithium ion battery (Abstract) wherein an electrolyte solution consisting of a lithium salt, a non-aqueous organic solvent (Paragraph 0054 discloses the electrolyte must comprise a lithium salt and an organic solvent. Paragraph 0073 and Example 1 disclose the salt is LiPF6, used alone with the solvent.)  and an additive (Paragraph 0060 and Example 1 disclose the addition of fluoroethylene carbonate.), the non-aqueous organic solvent consisting of a cyclic carbonate selected from the group consisting of ethylene carbonate, propylene (Example 1 discloses the solvent consists of ethylene carbonate as the cyclic carbonate component along with EMC and DEC, the linear carbonate components. FEC is added at 20 volume %.)
Therefore, it would have been obvious to one of ordinary skill in the art to modify Kawase with Ryu in order to improve capacity.
Regarding claims 2, 3, 5, and 13, Kawase, Jung and Ryu teach the rechargeable lithium battery of claim 1. Further, Kawase et al. teach a coating layer positioned on at least one side of the porous substrate, wherein the coating layer comprises a fluorine-based polymer, an inorganic polymer, or a combination thereof, wherein the fluorine-based polymer comprises PVDF (Claims 12-14 and paragraph 0124 disclose the separator 23 includes a three layer structure such as polypropylene/ polyethylene/ polypropylene structure, polyvinylidene fluoride/ polyethylene/polyvinylidene fluoride structure, and aramid/polyethylene/aramid structure. In the case where the separator 23 has the foregoing polymer compound layer on the porous film, for example, the polymer compound layer may contain a plurality of insulating particles. Examples of the insulating particles include silicon oxide.)
Regarding claim 4, Kawase, Jung and Ryu et al. teach the rechargeable battery of claim 3. Further, Ryu et al. teach wherein the inorganic compound comprises Al2O3, Al(OH)3, or a combination thereof. (Example 1, paragraph 0095 discloses Al2O3 having an average particle diameter of 200 nm and a meta-aramid resin were mixed in a weight ratio of about 80 wt %: about 20 wt % in a N-methylpyrrolidone solvent to prepare a coating layer composition, and the coating layer composition was coated in one side of a polyethylene substrate having a thickness of about 17 .mu.m and porosity of about 40%.  Thereby a separator having a coating layer including Al2O3 and an aramid resin having a thickness of about 3 .mu.m was prepared.
Therefore, it would have been obvious to one of ordinary skill in the art to modify Kawase with Ryu in order to improve capacity.
Regarding claims 6-8, the combination of Kawase, Jung and Ryu et al. teach the rechargeable lithium battery of claim 1. Further, Kawase et al. teach wherein an amount of linear carbonate comprising ethylmethyl carbonate and diethyl carbonate is at least about 40 volume% based on a total amount of the non-aqueous organic solvent; wherein the amount of ethylmethyl carbonate and diethyl carbonate is about 10 volume% to about 70 volume% based on the total amount of the non-aqueous organic solvent (Paragraph 0127 disclose ethylmethyl carbonate and diethyl carbonate are amongst a variety of solvents that are preferred being that they are low viscosity. Paragraph 0210 discloses volume% of 65 for DEC is used. Further, this could easily be interchangeable with EMC.)
Regarding claim 10, the combination of Kawase, Jung and Ryu et al. teach the rechargeable lithium battery of claim 1. Further, Kawase et al. teach wherein the separator has a thickness ranging from about 10 µm to about 30 µm (Paragraph 0211 discloses the separator is 18 microns thick.).
Regarding claim 12, the combination of Kawase and Ryu et al. teach the rechargeable lithium battery of claim 1. Further, Kawase et al. teach wherein the positive active material comprises a nickel-included compound selected from LiaNi1-b-cCobRcDa (0.90 ≤ a ≤1.8, 0 ≤b ≤0.5, 0 ≤c ≤0.05 and 0 < α ≤2, R is Al or Mn, and D is O, F, S, P, or a combination thereof); LiaNi1-b-cCobRcO2-aZa (0.90 ≤a ≤1.8, 0 ≤ b≤0.5, 0 ≤ c ≤0.05 and 0 < α < 2, R is Al or Mn, and] Z is F, S, P, or combinations thereof); LiaNi1-b-cMncCobDα  (0.90 ≤a ≤1.8, 0 ≤b ≤0.5, 0 ≤c ≤0.05 and 0 < α ≤2, aNi1-b-cMncCobO2-αZα 0.90 ≤a ≤1.8, 0 ≤b ≤0.5, 0 ≤c ≤0.05 and 0 < α≤2, and Z is F, S, P, or a combination thereof); LiaNibEcGeO2 (0.90 ≤a ≤ 1.8, 0 ≤b <≤.9, 0 ≤c ≤0.5 and 0.001 ≤d ≤0.1, E is Co; G is Al, or Mn); LiaNibCocMndGeO2 (0.90 ≤a ≤1.8, 0 ≤b ≤0.9, 0 ≤c ≤0.5, 0 ≤d ≤0.5 and 0.001 ≤e ≤0.1, G is Al, Cr, Mn, Fe, Mg, La, Ce, Sr, V, or combinations thereof. (Paragraphs 0057-0059)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 

Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729